          Case 1:19-cv-00384-KBJ Document 6 Filed 03/13/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


PATRICIA TOMASELLO, et al.                    )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )       Civil Action No.: 1:19-cv-00384-KBJ
                                              )
JAMIE GREENZWEIG, et al.                      )
                                              )
       Defendants.                            )

                                     MOTION TO QUASH

       Defendant Hasina Lewis, by counsel, pursuant to Fed. R. Civ. P. 4, moves this Court to

quash for improper service. In support of this Motion, defendant refers the Court to the

Memorandum in Support of her Motion to Quash, filed herewith.

       WHEREFORE, defendant Hasina Lewis requests that this Court grant her Motion and

enter an Order quashing the attempted service of the Complaint.

                                                      HASINA LEWIS


                                              By:     /s/ David D. Hudgins
                                                      Counsel

David D. Hudgins, Esquire; D.C. Bar No. 362451
HUDGINS LAW FIRM, P.C.
515 King Street, Suite 400
Alexandria, Virginia 22314
(703) 739-3300
dhudgins@hudginslawfirm.com

                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of March, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF System, which will send notification of such filing
(NEF) to all counsel of record.

                                              By: /s/ David D. Hudgins
Case 1:19-cv-00384-KBJ Document 6 Filed 03/13/19 Page 2 of 2
